                      Case 1:20-cr-00521-CM
                      Case 1:20-cr-00521-CM Document
                                            Document 124
                                                     125 Filed
                                                         Filed05/06/21
                                                               05/06/21 Page
                                                                        Page 11 of
                                                                                of 11


                                   TALKIN, MUCCIGROSSO                &   ROBERTS~,-:::!T~ T~ P==========:;i
                                                     ATTORNEYS AT LAW                 i, f,
                                                40 EXCHANGE PLACE
                                                                     ...,                     USDCSDNY
                                                    18TH FLOOR
                                              NEW YORK, NEW YORK 10006                        DOCUMENT
                                                           •
                                                    (212) 82 - 0007 PHONE                     ELECTRONICALLY FILED
                                                               •
                                                       ( 212) 82 - 1303 FAX
                                                     WWW . TALK I NLAW . COM
                                                                                              DOC#:                  I   J      2


                                                                                                                   5 / t.o f~,
                                                 EMA IL: I NFO @ TA LK I NLAW . COM

                                                                                              DATE FILED:

    MARY LAND OFFICE :                                                                                             NEW JERSEY OFFICE :
5 100 DORSEY HALL DRIVE                                                                                                2 500 PLAZA 5
         SUITE 100                                                                                             HARBORSIDE FINANCIAL CENTER
EL LI COTT CITY, MD 2 1042                                                                                         JERSEY CI TY, NJ 073 11




                                                                                        May 6, 2021
                                                                                                      '   ~   ()
                                                                                                               1

        Honorable Colleen McMahon                                                                     ....    _j



        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

        BYECF
                                                                                        Re:      United States v. James Cahill
                                                                                                 20 Cr. 521 (CM)


        Dear Judge McMahon:

                       Yesterday, the Court entered an Order granting James Cahill ("Cahill") permission to
        attend a family gathering for Mother's Day on May 9, 2021 from 1:00-6 :00 pm. Thank you for
        granting the application, Cahill was just informed that the time for the reservation was changed by
        the venue. For this reason, Cahill respectfully requests that the Order be amended to allow him to
        leave his home from 2:30-7 :30 pm instead of 1:00-6:00 pm. This time period is inclusive of travel,

                             Thank you for Your Honor's consideration of this request.


                                                                   Very truly yours,

                                                                   S~cl-T~
                                                                   Sanford Talkin


        cc:         AUSA Danielle Sassoon (by ECF)
                    AUSA Jun Xiang (by ECF)
                    SAUSA Laura de Oliveira (by ECF)
                    USPTO Andrew Abbott (by email)
